Case 4:19-cv-00780-SDJ-CAN Document 64 Filed 12/28/20 Page 1 of 2 PageID #: 723




                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION

  CYNTHIA N. GARZA                          §
                                            §
  v.                                        §   CIVIL CASE NO. 4:19-CV-780
                                            §
  DHI MORTGAGE COMPANY, ET AL.              §

 MEMORANDUM ADOPTING REPORT AND RECOMMENDATION OF THE
            UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge,

 this matter having been referred to the Magistrate Judge pursuant to 28 U.S.C.

 § 636. On November 12, 2020, the report of the Magistrate Judge, (Dkt. #60), was

 entered containing proposed findings of fact and recommendations that Defendants

 Wells Fargo Bank, N.A., as Trustee for Securitized Trust Ginnie Mae Remic 2007-

 051 Trust, Wells Fargo Home Mortgage, a division of Wells Fargo Bank, N.A., and

 Mortgage Electronic Registration System’s Motion to Dismiss and Brief in Support

 Thereof, (Dkt. #23), be granted.

       Having received the report of the United States Magistrate Judge, and no

 objections thereto having been timely filed, even after Plaintiff Cynthia N. Garza was

 granted an extension of time in which to file objections, (Dkt. #63), the Court

 determines that the Magistrate Judge’s report should be adopted.




                                          -1-
Case 4:19-cv-00780-SDJ-CAN Document 64 Filed 12/28/20 Page 2 of 2 PageID #: 724




       It is therefore ORDERED that the Defendants Wells Fargo Bank, N.A., as
      .
 Trustee for Securitized Trust Ginnie Mae Remic 2007-051 Trust, Wells Fargo Home

 Mortgage, a division of Wells Fargo Bank, N.A., and Mortgage Electronic Registration

 System’s Motion to Dismiss and Brief in Support Thereof, (Dkt. #23), is GRANTED,

 and Plaintiff’s claims against each and every Defendant, including DHI Mortgage

 Company and Merrill Lynch, Pierce, and Fenner & Smith, Inc., are DISMISSED

 WITH PREJUDICE.

       The Court will enter a final judgment by separate order.

         So ORDERED and SIGNED this 28th day of December, 2020.




                                                   ____________________________________
                                                   SEAN D. JORDAN
                                                   UNITED STATES DISTRICT JUDGE




                                         -2-
